            Case 2:19-cv-05014-GAM Document 27 Filed 10/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN LAMOUNT MOTON                         :
                                           :
       v.                                  :       CIVIL ACTION NO. 19-5014
                                           :
BRANDON HARRIS, ET AL                      :

                                          ORDER


       This 29th day of October, 2020, it is hereby ORDERED that Defendants’ Motion to

Dismiss (ECF 21) is GRANTED in part, as follows: Plaintiff’s First Amendment claims are

dismissed without prejudice; in all other respects, Defendants’ motion is DENIED.




                                                            /s/ Gerald Austin McHugh
                                                          United States District Judge
